

General Growth Properties, Inc.
2010 Equity Incentive Plan
 
FULL VALUE LTIP UNIT AWARD AGREEMENT


Name of Award Recipient: [     ]
 
Number of FV LTIP Units Awarded: [    ]


Effective Date: [ ]


THIS FULL VALUE LTIP UNIT (“FV LTIP Units”) AWARD AGREEMENT (this “Award
Agreement”) is made effective as of [ ] (the “Effective Date”), between General
Growth Properties, Inc., a Delaware corporation (the “Company”), GGP Operating
Partnership, LP a Delaware limited partnership (the “Partnership”), and [     ]
(the “Participant”).
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan, as amended (the “Plan”).  Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan;


WHEREAS, each non-employee member of the board of directors of the Company may
elect to receive full or partial payment of his or her base annual fee for such
service in the succeeding calendar year in the form of restricted shares of
common stock of the Company or FV LTIP Units (as defined in the Partnership
Agreement, as defined below) pursuant to the Plan and the terms set forth
herein; and
 
WHEREAS, pursuant to the Plan and the Partnership’s Fourth Amended and Restated
Limited Partnership Agreement, as amended (the “Partnership Agreement”), GGP
Real Estate Holding II, Inc. as the general partner of the Partnership and the
Company hereby award to the Participant an Other Stock-Based Award in the form
of, and by causing the Partnership to issue to the Participant, the number of FV
LTIP Units set forth below having the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption and conversion set forth herein and in the Partnership Agreement (the
“Award”). Upon the close of business on the Effective Date pursuant to this
Award Agreement, the Participant shall receive the number of FV LTIP Units
specified below, subject to the restrictions and conditions set forth herein, in
the Plan and in the Partnership Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1.Terms of the Award. 






--------------------------------------------------------------------------------



A.The Company hereby grants to the Participant an aggregate of [    ] FV LTIP
Units as of the Effective Date noted above.


B.The Participant shall be admitted as partner of the Partnership with
beneficial ownership of the FV LTIP Units as of the Effective Date by (i)
signing and delivering to the Partnership a copy of this Award Agreement and
(ii) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A).


C.Upon execution of this Award Agreement by the Participant, the Partnership and
the Company, the Partnership Agreement shall be amended to reflect the issuance
to the Participant of the FV LTIP Units . Thereupon, the Participant shall have
all the rights of a Limited Partner of the Partnership with respect to a number
of LTIP Units equal to the FV LTIP Units and the common units of the Partnership
into which FV LTIP Units are converted will be redeemable for a cash amount or
shares of the Company’s common stock, in each case as provided in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified in Section 2 below.
 
D.     Subject to the Participant’s continued service to the Company through the
applicable vesting date and the terms of the Plan, twenty-five percent (25%) of
the FV LTIP Units shall vest on the last day of each calendar quarter of the
year in which the Effective Date occurs (each, a “Vesting Date”), provided that
the Participant continues to serve as a member of the Board of Director on the
applicable Vesting Date.
2.Termination of Service.  If the Participant’s service is terminated for any
reason, the FV LTIP Units, to the extent then unvested, shall be forfeited by
the Participant without any consideration.


3.Distributions.     Distributions on the FV LTIP Units shall be paid to the
Participant to the extent provided for in the Partnership Agreement. The FV LTIP
Full Participation Date (as defined in the Partnership Agreement) for the FV
LTIP Units shall be the Effective Date and the FV LTIP Fraction (as defined in
the Partnership Agreement) shall be one (1).


4.         No Right to Continued Service.  The granting of the Award evidenced
hereby and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
service of such Participant.
 
5.        Securities Laws/Legend on Certificates.  The issuance and delivery of
common units of the Partnership or shares of common stock of the Company shall
comply with all applicable requirements of law, including (without limitation)
the Securities Act of 1933, as amended (the “Securities Act”), the rules and
regulations promulgated thereunder, state securities laws and regulations, and
the regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded.  If the Company deems it



--------------------------------------------------------------------------------



necessary to ensure that the issuance of securities under the Plan is not
required to be registered under any applicable securities laws, each Participant
to whom such security would be issued shall deliver to the Company an agreement
or certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements.  The securities shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
reasonably advisable, and if the securities are certificated, the Committee may
cause a legend or legends to be put on such certificates to make appropriate
reference to such restrictions.
 
6.         Transferability.  Unless otherwise provided by the Committee, the
Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or by the laws
of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided, that, the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  No such permitted transfer
of the Award to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof. 
 
7.       Tax Matters; Section 83(b) Election. The Participant hereby agrees to
make an election to include in gross income in the year of transfer the FV LTIP
Units hereunder pursuant to Section 83(b) of the Internal Revenue Code (the
“Code”) substantially in the form attached hereto as Exhibit B and to supply the
necessary information in accordance with the regulations promulgated
thereunder.       


8.    Investment Representation; Registration. The Participant hereby makes the
covenants, representations and warranties set forth on Exhibit C attached hereto
as of the Effective Date and as of each Vesting Date. All of such covenants,
warranties and representations shall survive the execution and delivery of this
Award Agreement by the Participant. The Participant shall immediately notify the
Partnership upon discovering that any of the representations or warranties set
forth on Exhibit C was false when made or have, as a result of changes in
circumstances, become false. The Partnership will have no obligation to register
under the Securities Act any of the FV LTIP Units or any other securities issued
pursuant to this Award Agreement or upon conversion or exchange of the FV LTIP
Units into other limited partnership interests of the Partnership or shares of
capital stock of the Company.


9.    Status of FV LTIP Units under the Plan. The FV LTIP Units are both issued
as equity securities of the Partnership and granted as “Units” under the Plan.
The Company will have the right at its option, as set forth in the Partnership
Agreement, to issue common stock of the Company in exchange for partnership
units into which FV LTIP Units may have been converted pursuant to the
Partnership Agreement, subject to certain limitations set forth in the
Partnership Agreement, and such common stock, if issued, will be issued under
the Plan. The Participant acknowledges that the Participant will have no right
to approve or disapprove such election by the Company.



--------------------------------------------------------------------------------





10.    Section 409A. If any compensation provided by this Award Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Participant, modify the Award Agreement in the least
restrictive manner necessary in order to, where applicable, (i) exclude such
compensation from the definition of “deferred compensation” within the meaning
of such Section 409A or (ii) comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and to make such
modifications, in each case, without any diminution in the value of the benefits
granted hereby to the Participant.


11.    Notices.  Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid.  A notice shall be
addressed to the Company, Attention: Chief Legal Officer, at its principal
executive office and to the Participant at the address that he or she most
recently provided to the Company.
 
12.       Entire Agreement.  This Award Agreement, the Partnership Agreement and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof.  They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.
 
13.       Waiver.  No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.
 
14.       Successors and Assigns.  The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.
 
15.       Choice of Law.  This Award Agreement shall be governed by the law of
the State of Delaware (regardless of the laws that might otherwise govern under
applicable Delaware principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.
 
16.       Award Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Award is subject to the Plan.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.
 



--------------------------------------------------------------------------------



17.       No Guarantees Regarding Tax Treatment.  The Participant (or their
beneficiaries) shall be responsible for all taxes with respect to the Award. 
The Committee and the Company make no guarantees regarding the tax treatment of
the Award.
 
18.       Amendment.  The Committee may amend or alter this Award Agreement and
the Award granted hereunder at any time, subject to the terms of the Plan.
 
19.       Severability.  The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
20.       Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.
 
 
 
GENERAL GROWTH PROPERTIES, INC.
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
GGP OPERATING PARTNERSHIP, LP
 
 
BY GGP REAL ESTATE HOLDING II, INC., its General Partner
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
Title:
Acknowledged as of the
 
 
date first written above:
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT:
 
 

 










--------------------------------------------------------------------------------



EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Participant, desiring to become one of the within named Limited Partners of
GGP Operating Partnership, LP, hereby becomes a party to the Agreement of
Limited Partnership of GGP Operating Partnership, LP, as amended and/or restated
through the date hereof (the “Partnership Agreement”). The Participant agrees
that this signature page may be attached to any counterpart of the Partnership
Agreement.
Signature Line for Limited Partner:


By:    
Name:
Date:


Address of Limited Partner:
110 N. Wacker Drive
Chicago, IL 60606



--------------------------------------------------------------------------------





EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the fair market value of the property described below:
1.
The name, address and taxpayer identification number of the undersigned and the
taxable year for which this election is being made are:

Name:     (the “Taxpayer”)
Address: _______________________
Taxpayer’s Social Security No.: _______________________
Taxable Year: Calendar Year [ ]
2.
Description of property with respect to which the election is being made:

The election is being made with respect to [        ] FV LTIP Units in GGP
Operating Partnership, LP (the “Partnership”).
3.
The date on which the FV LTIP Units were transferred is [ ] (“Date of Grant”).

4.
Nature of restrictions to which the FV LTIP Units are subject:

(a)
With limited exceptions, until the FV LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the FV LTIP Units.

(b)
The Taxpayer’s LTIP Units vest twenty-five percent (25%) on the last day of each
calendar quarter of the year of the Date of Grant, provided that the Taxpayer
continues to serve as a director of General Growth Properties, Inc. (the
“Company”) or its subsidiaries through such dates, subject to acceleration in
the event of certain extraordinary transactions. Unvested FV LTIPs are subject
to forfeiture in the event of failure to vest based on the passage of time.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than nonlapse restrictions as defined in §1.83-3(h) of the
Income Tax Regulations) of the FV LTIP Units with respect to which this election
is being made is $0 per FV LTIP Unit.



6.
The amount paid by the Taxpayer for the FV LTIP Units was $0 per FV LTIP Unit.




--------------------------------------------------------------------------------



7.
A copy of this statement has been furnished to the Partnership and to its
general partner, General Growth Properties, Inc. Additionally, the undersigned
will include a copy of the election with his or her income tax return for the
taxable year in which the property is transferred. The undersigned is the person
performing services in connection with which the FV LTIP Units were transferred.

Dated:
    
Name:



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------



EXHIBIT C
PARTICIPANT’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Participant hereby represents, warrants and covenants as follows:
(a)    The following documents have been made available to the Participant (the
“Background Documents”):
(i)The Annual Report to Stockholders;
(i)    The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(ii)    The Company’s Report on Form 10-K for the fiscal year most recently
ended;
(iii)    The Company’s Form 10-Q for the most recently ended quarter if one has
been filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iii) above;
(iv)    Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the later of the end of the fiscal year most recently ended for which a Form
10-K has been filed by the Company;
(v)    The Fourth Amended and Restated Agreement of Limited Partnership of GGP
Operating Partnership, LP, as then amended;
(vi)    The Company’s 2010 Equity Incentive Plan, as then amended; and
(vii)    The Company’s Articles of Incorporation, as then amended.
The Participant also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Participant as a
holder of FV LTIP Units shall not constitute an offer of FV LTIP Units until
such determination of suitability shall be made.
(b)    The Participant hereby represents and warrants that
(i)    The Participant either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Participant, together with the business and financial
experience of those persons, if any, retained by the Participant to represent or
advise him or her with respect to the grant to him or her of FV LTIP Units, the
potential conversion of FV LTIP Units into common units of the Partnership
(“Common Units”) and the potential redemption of such Common Units for shares of
the Company’s common stock (“Shares”), has such



--------------------------------------------------------------------------------



knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that the Participant (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Participant understands that (A) the Participant is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Participant is or by reason of the award of FV
LTIP Units may become subject, to his or her particular situation; (B) the
Participant has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Participant provides
or will provide services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the
Participant believes to be necessary and appropriate to make an informed
decision to accept this Award of FV LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Participant has
been given the opportunity to make a thorough investigation of matters relevant
to the FV LTIP Units and has been furnished with, and has reviewed and
understands, materials relating to the Partnership and the Company and their
respective activities (including, but not limited to, the Background Documents).
The Participant has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Participant to verify the accuracy of information conveyed to
the Participant. The Participant confirms that all documents, records, and books
pertaining to his or her receipt of FV LTIP Units which were requested by the
Participant have been made available or delivered to the Participant. The
Participant has had an opportunity to ask questions of and receive answers from
the Partnership and the Company, or from a person or persons acting on their
behalf, concerning the terms and conditions of the FV LTIP Units. The
Participant has relied upon, and is making its decision solely upon, the
Background Documents and other written information provided to the Participant
by the Partnership or the Company. The Participant did not receive any tax,
legal or financial advice from the Partnership or the Company and, to the extent
it deemed necessary, has consulted with its own advisors in connection with its
evaluation of the Background Documents and this Award Agreement and the
Participant’s receipt of FV LTIP Units.
(iii)    The FV LTIP Units to be issued, the Common Units issuable upon
conversion of the FV LTIP Units and any Shares issued in connection with the
redemption of any such Common Units will be acquired for the account of the
Participant for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the
Participant’s right (subject to the terms of the FV LTIP Units,



--------------------------------------------------------------------------------



the Plan and this Award Agreement) at all times to sell or otherwise dispose of
all or any part of his or her FV LTIP Units, Common Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Participant acknowledges that (A) neither the FV LTIP Units to be
issued, nor the Common Units issuable upon conversion of the FV LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such FV LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Participant contained herein, (C) such FV LTIP Units, or
Common Units, therefore, cannot be resold unless registered under the Securities
Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such FV LTIP Units
and Common Units and (E) neither the Partnership nor the Company has any
obligation or intention to register such FV LTIP Units or the Common Units
issuable upon conversion of the FV LTIP Units under the Securities Act or any
state securities laws or to take any action that would make available any
exemption from the registration requirements of such laws, except, that, upon
the redemption of the Common Units for Shares, the Company currently intends to
issue such Shares under the Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Participant is
eligible to receive such Shares under the Plan at the time of such issuance and
(II) the Company has filed an effective Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such Shares. The
Participant hereby acknowledges that because of the restrictions on transfer or
assignment of such FV LTIP Units acquired hereby and the Common Units issuable
upon conversion of the FV LTIP Units which are set forth in the Partnership
Agreement and this Award Agreement, the Participant may have to bear the
economic risk of his or her ownership of the FV LTIP Units acquired hereby and
the Common Units issuable upon conversion of the LTIP Units for an indefinite
period of time.
(v)    The Participant has determined that the FV LTIP Units are a suitable
investment for the Participant.
(vi)    No representations or warranties have been made to the Participant by
the Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Participant has received no information
relating to an investment in the Partnership or the FV LTIP Units except the
information specified in this Paragraph (b).
(c)    So long as the Participant holds any FV LTIP Units, the Participant shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of FV LTIP Units as the Partnership may deem
reasonably necessary to



--------------------------------------------------------------------------------



ascertain and to establish compliance with provisions of the Code, applicable to
the Partnership or to comply with requirements of any other appropriate taxing
authority.
(d)    The Participant hereby agrees to make an election under Section 83(b) of
the Code with respect to the FV LTIP Units awarded hereunder, and has delivered
with this Award Agreement a completed, executed copy of the election form
attached to this Award Agreement as Exhibit B. The Participant agrees to file
the election (or to permit the Partnership to file such election on the
Participant’s behalf) within thirty (30) days after the Award of the FV LTIP
Units hereunder with the IRS Service Center at which such Participant files his
or her personal income tax returns if no check or money order is included with
the returns, and to file a copy of such election with the Participant’s U.S.
federal income tax return for the taxable year in which the FV LTIP Units are
awarded to the Participant.
(e)    The address set forth on the signature page of this Award Agreement is
the address of the Participant’s principal residence, and the Participant has no
present intention of becoming a resident of any country, state or jurisdiction
other than the country and state in which such residence is sited.
(f)    The representations of the Participant as set forth above are true and
complete to the best of the information and belief of the Participant, and the
Partnership shall be notified promptly of any changes in the foregoing
representations. 

